Citation Nr: 1020175	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In the December 2008 Statement of Representative made in lieu 
of VA Form 646, the Veteran's representative raised the 
issues of entitlement to service connection for diabetes 
mellitus type II and proper recognition of service connection 
for combat injuries to the hands, legs, and forearms, 
predicated upon clear and unmistakable error.  The Veteran 
was denied service connection for diabetes mellitus in a 
December 2002 rating decision, and the time period for appeal 
of that decision has expired.  In addition, he was granted 
service connection for multiple scars of the right scalp and 
left shin in the December 2002 rating decision.  However, the 
Veteran's representative now contends that he is entitled to 
service connection for residuals of shell fragment wounds to 
both lower extremities, both forearms, and both hands. 

In view of the foregoing, the issues of entitlement to 
service connection for diabetes mellitus type II and for 
residuals of shell fragment wounds of the lower extremities, 
forearms, and hands have been raised by the record, but have 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over them, and they are REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the Veteran's service-connected disabilities alone are 
not of such nature and severity as to prevent him from 
securing or following substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1110, 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009).  See Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice 
and, as discussed below, the Board finds none.

In May 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the May 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior to the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the September 2005 rating decision, March 2007 SOC, 
and August 2008 and December 2008 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through submission of 
statements and additional evidence that he was aware of the 
type of evidence required to substantiate his claim.  
Finally, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
American Lake VA Medical Center (VAMC), and the Veteran's 
Social Security Administration (SSA) records, and he was 
afforded VA examinations in June 2005, July 2005, and October 
2008. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his or her education 
and occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, VA Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which places the claimant in a different position than 
other veterans with the same disability rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment because of economic circumstances is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
supra.  As noted, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that he is unable to 
secure gainful employment due to his service-connected 
disabilities.  Specifically, in his April 2005 claim form, he 
asserted that he is unemployable due to his service-connected 
posttraumatic stress disorder (PTSD), and has been 
unemployable since July 13, 2002.  More specifically, at the 
October 2008 VA examination, the Veteran explained that the 
PTSD caused road rage, and the road rage made it difficult 
for him to continue his career as a truck driver.   

Currently, the Veteran has been awarded the following 
disability evaluations:  70 percent effective from July 30, 
2002, for PTSD; and 10 percent effective from July 30, 2002, 
for multiple scars to the right scalp and left shin.  These 
awards have resulted in a combined service-connected 
disability rating of 70 percent, effective from July 30, 
2002.  

Therefore, the Veteran has met the threshold criteria for 
schedular consideration for a grant of TDIU under 38 C.F.R. 
§ 4.16(a) from July 30, 2002, in that he has a combined 
rating of at least 70 percent, with at least one disability 
rated at 40 percent or greater.  However, upon thorough 
review of the evidentiary record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The Veteran was afforded a VA examination to assess his 
mental health in October 2002.  He reported that he had 
worked as a truck driver for the past 12 years, and elected 
to retire during the past year.  The examiner noted that the 
Veteran's jobs had involved activities which allowed him 
considerable independence, so that he could essentially be 
his own boss and not have to deal closely with others.  The 
examiner believed this was related to his PTSD 
symptomatology.  Thus, the examiner observed that the PTSD 
did affect his occupation adversely, although he had found an 
endeavor that he could pursue quite successfully and was able 
to continue his job until he was able to retire.  The 
examiner noted that the Veteran would have more difficulty in 
a more traditional job setting, where he had to work closely 
with individuals.  The Veteran was assigned a global 
assessment of functioning (GAF) score of 55.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

A separate VA examination conducted that same month revealed 
a history of a shrapnel cyst removed from the vertex of the 
Veteran's scalp in 1990.  Since that time, the Veteran 
reported no problems with it, and a scar was observed.  Also, 
he had painful areas in both lower extremities, the anterior 
shins, and the right lateral thigh caused by dermatofibromata 
and punctuate-type scars that were less than 5 millimeters in 
diameter.  

At a June 2005 mental health VA examination, the Veteran said 
he had worked as a truck driver for 25 years, and then 
retired three years before the examination because he became 
eligible for a pension.  On detailed questioning, the Veteran 
did not report any lost time from work due to PTSD 
symptomatology.  He felt that his PTSD symptoms were 
essentially the same as they were at the last VA examination 
in October 2002.  The examiner reviewed the October 2002 
findings and noted no significant changes.  The examiner 
noted that since the Veteran is retired, it is difficult to 
assess his occupational impairment, but pointed out that the 
Veteran did not lose any time from work due to PTSD, and 
retired voluntarily.  

The following month, the Veteran was afforded a VA 
examination with regard to his shrapnel wounds.  He reported 
injuries to his scalp and right shin.  He reported irritation 
of the scalp wound until approximately 10 years before, when 
he had undergone an operative procedure to have the residual 
fragment removed.  Since then, he had experienced no further 
symptoms in the scalp and no irritation when combing his 
hair; the scar was not visible, and there was no abnormal 
hair growth.  The Veteran did not believe there were any 
metal fragments in his right shin, and had no specific 
complaints of pain or impairment of the right shin.  The 
examiner observed a well-healed, non-tender 1.5-centimeter 
scar on the scalp, and inspection of the right shin revealed 
two hyperpigmented 1-centimeter roundish, flat, non-scaling, 
non-tender scars consistent with shrapnel injuries.  The 
examiner assessed superficial scarring of the scalp and right 
shin without functional impairment.  

A December 2006 treatment note from the American Lake VAMC 
states that the Veteran's PTSD was stable, and that the 
Veteran felt he was coping well and did not wish to go to the 
mental health clinic for treatment.  

Review of the Veteran's SSA records show that he applied for 
Social Security Disability (SSD) benefits because he had been 
unable to work since July 13, 2001, due to high blood 
pressure, leg cramps, foot surgery for bunions, eyes, 
progressive cataracts, and PTSD.  The SSA determined that the 
Veteran's condition was not disabling in January 2007, and 
again in April 2007, because it was felt that he had the 
functional capacity to perform the type of work he had done 
in the past as a dumptruck driver as it is normally performed 
in the national economy.  

In September 2008, the Veteran participated in an informal 
conference with a VA Decision Review Officer (DRO).  When 
asked whether he though he would be able to work in a gainful 
occupation, the Veteran replied that due to his PTSD, back, 
and hypertension, he was no longer able to drive a truck.  He 
added that life was too short for him to engage in any 
further work, and that because he was making $34 per hour as 
a truck driver, he preferred not to even consider working for 
less.  The Veteran's representative also pointed out that the 
Veteran had minimal education beyond his past career of 
driving trucks, and that his age would make it difficult to 
obtain a job in a different field given these limitations.  
The representative also stated that a new examination with 
regard to the Veteran's PTSD was in order, as they believed 
the previous two evaluations conflicted with each other.  

In October 2008, the Veteran was afforded another VA 
examination with regard to his PTSD.  He said he had to quit 
his job as a dumptruck driver due to increased road rage.  He 
was yelling and "flipping off" other drivers due to 
increased anger and irritability.  The Veteran was not 
currently receiving any treatment for his PTSD and had not 
received psychotherapy for his mental condition within the 
past year.  Moreover, he had not been hospitalized for 
psychiatric reasons and had not made any emergency room 
visits for his psychiatric problems.  He had not worked since 
2001, because he was tired of working and was irritated with 
other drivers and with his boss.  He had retired after 13 
years of employment as a dumptruck driver.  The examiner 
assessed PTSD, noting that the Veteran was mentally capable 
of managing benefit payments in his own best interest, 
because he retained the ability to pay bills and reported no 
significant debts.  He occasionally had some interference in 
performing activities of daily living because of his PTSD 
symptoms, but retained the ability to manage tasks around his 
home.  He had difficulty establishing and maintaining 
effective work and school relationships because of his anger 
and irritability symptoms along with avoidance behaviors, but 
had maintained a long-term relationship with his current 
partner.  His GAF score was 55.  The prognosis for the 
Veteran's psychiatric condition was fair, with appropriate 
medication and therapy treatment of PTSD symptoms.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities.  As previously stated, under existing law, 
there must be a showing that the Veteran's service-connected 
disabilities alone are sufficiently severe to cause 
unemployability, and neither non-service-connected 
disabilities nor advancing age may be considered.  

The October 2002 VA examiner noted that the Veteran's PTSD 
symptoms caused some difficulty in his employability, but 
that the Veteran had found an occupation as a truck driver 
which he was able to maintain.  An examination conducted 
during the same month revealed scars on the scalp and shin 
that were not symptomatic, as did an examination conducted in 
July 2005.  At the June 2005 VA examination, the Veteran said 
he had retired from working because he became eligible for 
pension, and that his PTSD symptoms never caused him to lose 
time from work.  SSA determined that the Veteran was not 
disabled from working, and at a September 2008 DRO conference 
the Veteran stated that he did not want to take a job making 
less money than he made as a truck driver.  Thus, the weight 
of the competent evidence suggests that the Veteran is not 
unemployable, and that, if he wanted to, he could find work, 
even if he were unable to work as a truck driver due to his 
various medical conditions.  We recognize that he took 
retirement at 55, and, as noted above, age is not a 
permissible factor to be considered in a TDIU adjudication.  
Essentially, the evidence shows that, even if he were 
precluded from working as a truck driver, he is capable of 
performing other types of substantially gainful work.

Thus, the weight of the evidence is against a finding that 
the Veteran is unemployable due to his service-connected 
disabilities.  Because the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


